I concur. In my judgment the only course open to this court is to affirm the judgment of the district court. To hold otherwise, in view of the allegations and admissions in the pleadings, would be to disregard the will of the testatrix. The contention of appellant that it could be removed for cause only is manifestly unsound. A trustee may always be removed for good cause shown. We must assume that the testatrix had that fact in mind when she made her will and that she intended to relieve her daughter of that burden and to confer upon her the absolute power to remove any trustee if in her judgment such action was desirable. The appellant was not required to assume the trust; it, however, could not accept it without the conditions imposed by the testatrix. That is also true of any beneficiary. Therefore the beneficiaries *Page 62 
named in the will in my judgment, must all yield to the conditions of the will, and therefore also yield to the will of the daughter, who alone is invested with the power of removal of a trustee. The beneficiaries can complain only in case their interests are being threatened or adversely affected by any act of a trustee named. They may then, and not until then, invoke the aid of the court.
The judgment is manifestly right and should be affirmed.